DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s amendment filed on 11/19/2020. Claims 1-12 and 14-16 are currently pending in the application. An action follows below:
Response to Arguments
With respect to the request of the drawing approval on page 6 of the amendment, Examiner would indicate when the application is in condition for allowance because the drawings may be objected under 37 CFR 1.83(a) as failing to show every feature of the invention specified in the claims.
In response to the double patenting rejection as being unpatentable over claims 1-11 of U.S. Patent No. 10,135,025 B2 in view of Kwak et al. in the previous Office Action dated 07/23/2020, Applicant has amended independent claim 1 and provided, on pages 6-8 of the amendment, arguments which have been fully considered but they are not persuasive as follows:
(i)	The argument in the paragraph “Claim 1 of Pat025 … instant claims” on pages 6-7 of the amendment is not persuasive because the instant claims are broad than the modified patent claims in view of Kwak and Visweswaran, i.e., all limitations of the instant claims are found in the modified patent claims. Therefore, the instant claims are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the modified patent claims. See the detailed double patenting rejections made below.
(ii)	The argument in the paragraphs: “However … support the present rejection” on pages 7-8 of the amendment is not persuasive because Applicant is attacking references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). See the detailed rejection of the newly amended claims.
(iii)	The argument in the paragraph: “Still further … in combination” on page 8 of the amendment is not persuasive. See the below detailed rejection of the newly amended claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-12 and 14-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,135,025 B2 (hereinafter Pat025) in view of  Kwak et al. (US 2014/0217397 A1; hereinafter Kwak) and Visweswaran et al. (US 2017/0179432 A1; hereinafter Visweswaran.)
		Examiner notes that dependent claims 3 and 11 of the Pat025 include all limitations of the base claim and any intervening claims.

Current claim 1 of the instant application   15/590,110
Patent claims 3 and 11 of the Pat025
A flexible display apparatus, comprising: a display substrate having an active area on which an image is displayed, a bending area extending outward from the active area; 
An organic light-emitting display apparatus, comprising: a display substrate having an active area on which an image is displayed and an inactive area extending outward from the active area (see claim 1)
a thin film encapsulation (TFE) layer on the display substrate and including a first inorganic layer, an organic layer, and a second inorganic layer, the first inorganic layer and the second inorganic layer extending from the active area to the edge area;
a thin film encapsulation layer on the display substrate (see claim 1)

a thin film transistor (TFT) on the display substrate (see claim 1) and including a semiconductor active layer, a gate electrode, a source electrode, and a drain electrode (see claim 11);
an organic light-emitting device (OLED) on the display substrate and including a first electrode, an organic emissive layer, and a second electrode; 
an (OLED) light emitting portion on the display substrate and including a first electrode, an intermediate (OLED) layer, and a second electrode (see claim 1);
a pixel defining layer comprising an organic material and covering an edge of the first electrode; 
a pixel defining layer (see claim 11);
a spacer on the pixel defining layer; 
a spacer (see claim 11);
an insulating protective film disposed directly at a bottom surface of the first electrode, covering the source electrode and the drain electrode of the TFT, and insulating the TFT from the OLED; and
A passivation layer covering the thin film transistor (see claim 11), i.e., covering the source electrode and the drain electrode of the TFT; and  
at least one insulating dam on the display substrate,
A plurality of insulating dams on the display substrate (see claim 1),
wherein the at least one insulating dam is in the edge area,
wherein the insulating dams are in the first area of the inactive area (see claim 3),
wherein the at least one insulating dam includes a layer plurality of layers, the plurality of layers including a first layer formed of a same material as the insulating protective film, a second layer formed of a same material as the pixel defining layer, and a third layer formed of a same material as the spacer, and
wherein the at least one insulating dam includes a layer plurality of layers, the plurality of layers including a passivation/ first layer as the insulating protective film, a pixel defining layer as a second layer, and the spacer as a third layer (see claim 11), and
wherein the insulating protective film and the first layer of the at least one insulating dam formed of the same material as the insulating protective film are both directly on an interlayer insulating film that is away from the first electrode and covers the gate electrode of the TFT, and
wherein the insulating protective film and the first layer of the at least one insulating dam are the passivation layer and are formed of the same material as the insulating protective film (see claim 11).
wherein the first inorganic layer and the second inorganic layer cover an outer surface of an outermost dam of the at least one insulating dams. 
 


	Accordingly, the limitations of the current claim 1 are found in the patent claims 3 and 11 of the Pat025 except for the above bold limitations of the current claim 1.
Kwak discloses a flexible display apparatus (see at least Fig. 1D; Abstract) comprising: 
a display substrate (see at least Figs. 2A-2B, disclosing a flexible display substrate 210) having an active area on which an image is displayed (see at least Figs. 2A-2B, disclosing an active area comprising a display area DA on which an image is displayed,) a bending area extending outward from the active area and that is bendable in one direction (see at least Figs. 1D, 2A-2B; ¶¶ [0094]-[0095], disclosing the display substrate 210 having a non-display area NA comprising a portion adjacent to the display area DA [construed as a bending area] and another portion extending outward from the bending area [construed as an edge area]. While Kwak Fig. 1D exemplifies the non-display area being bent more than 90 degrees, one of ordinary skill in the art would have obviously found that the non-display area can be easily bent 90 degrees relative to the display/active area and the Kwak flexible display device operates the same, in accordance with a particular application. Moreover, while Kwak does not explicitly disclose a borderline between the bending area and the edge area, a person having ordinary skill in the art at the time before the effective filing date of invention of the pending application, based on the aforementioned Kwak teaching, would obviously make the being area smaller than the edge area, e.g., the borderline between the bending area and the edge area is at the midway between the first and second elements 221B shown in Fig. 2B, i.e., the bending area including the first element 221B which is adjacent to the borderline between the display/active area DA and the non-display area NA and the edge area including the second and third elements 221B. Examiner notes that while the above discussion is a mere example for easily understanding, a person having ordinary skill in the art at the time the invention was made would obviously modify the position of the boundary between the bending area and the edge area to  satisfy the aforementioned condition as required as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [see In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980)] and a change in location [in the instant case, the position of the boundary between the bending area and the edge area] is generally recognized as being within the level of ordinary skill in the art [see In re Japikse, 86 USPQ 70 (CCPA 1950)],) and an edge area extending outward from the bending area (see the above discussion;)
see at least Figs. 2A-2B; [0133], disclosing a thin film encapsulation (TFE) layer 270 on the display substrate 210;) 
a thin film transistor (TFT) (240) on the display substrate (210) and including a semiconductor active layer (241), a gate electrode (242), a source electrode (243), and a drain electrode (244) (see at least Figs. 2A-2B;)
an organic light-emitting device (OLED) (250) on the display substrate (210) and including a first electrode (251), an organic emissive layer (254), and a second electrode (255) (see at least Figs. 2A-2B;)
		a pixel defining layer comprising an organic material and covering an edge of the first electrode (see at least Figs. 2A-2B ¶ [0114], disclosing a pixel defining layer 264 comprising an organic material and covering an edge of the first electrode 251;)
		a spacer on the pixel defining layer (see at least Figs. 2A-2B ¶ [0128], disclosing a spacer 265 on the pixel defining layer 264;) 
an insulating protective film disposed directly at a bottom surface of the first electrode, covering the source electrode and the drain electrode of the TFT, and insulating the TFT from the OLED (see at least Figs. 2A-2B; ¶ [0113], disclosing a passivation protective film 262 comprising multiple layers of the same material, e.g., two layers, a top layer and a bottom layer, wherein the bottom layer, construed as the “claimed” interlayer insulating film, which covers the gate electrode 242 of the TFT 240 and the element 220; and the claimed insulating protective film is construed to include an element 264 and the top layer. As such, Kwak, at least Figs. 2A-2B and ¶ [0113], discloses the construed/ claimed insulating protective film] disposed directly at a bottom surface of the first electrode 251, covering the source electrode 243 and the drain electrode 244 of the TFT 240, and insulating the TFT 240 from the OLED 250;) and 
at least one insulating dam on the display substrate (see the above discussion and at least Fig. 2A, 2B, disclosing a plurality of insulating dams on the display substrate and in the above-discussed edge area, one insulating dam including a [middle] element 221, an element 222 stacked over the [middle] element 221, and a portion of the element 262 stacked over both the element 222 and the [middle] element 221; another insulating dam including the element 221 to the right of the [middle] element 221, an element 222 stacked over the element 221, and another portion of the element 262 stacked over both the element 222 and the element 221; and more insulating dams according to a particular application,)
wherein the at least one insulating dam is in the edge area (see the above discussion,)
wherein the at least one insulating dam includes a layer formed of a same material as the insulating protective film (see the above discussion and further at least Fig. 2A, disclosing each insulating dam including a layer, as the portion of the top layer of the element 262, formed of a same material of the construed insulating protective film,) and 
wherein the insulating protective film and the first layer of the at least one insulating dam formed of the same material as the insulating protective film are both directly on an interlayer insulating film that is away from the first electrode and covers the gate electrode of the TFT (see the above discussion regarding to the claimed interlayer insulating film construed as the bottom layer of the multi-layer insulating film 262; further see at least Fig. 2B, disclosing that wherein the construed insulating protective film and the first layer of the at least one insulating dam formed of the same material of the construed insulating protective film are both directly on the construed interlayer insulating film that is away from the first electrode 251 by at least the overcoat layer 264 and covers the gate electrode 242 of the TFT.)

The patent claims 3 and 11, as discussed above, discloses the plurality of insulating dams is in a first area of the inactive area. Kwak discloses the plurality of insulating dams being in the edge of the inactive area at least to provide excellent flexibility so as to minimize generation of cracks upon bending the flexible substrate (see at least ¶ [0096]:7-14) and to render the display device being flexible (see at least Fig. 1D.) Moreover, the disclosure of the Pat025 discloses all of the above bold limitations of the current claim 1 of this application (see at least Fig. 6 of the Pat025), while the patent claims 3 and 11 do not recite the above bold limitations of the current claim 1. Kwak, as discussed above, remedies the above deficiencies of the patent claims 3 and 11 to render the display device being flexible (see at least Fig. 1D.) Thus, it would have been obvious to one of ordinary skill in the art to recognize that while the patented claims, as discussed above, do not explicitly recite the above bold limitations, Kwak remedies for this deficiency of the patented claims. Alternatively, it would have been obvious to one of ordinary skill in the art to modify the display apparatus of the patent claims to include the above bold 

Furthermore, in the same field of endeavor, Visweswaran discloses a related flexible OLED display apparatus (see at least Figs. 4, 6, 7A, 7E) comprising: a display substrate (600/700); a thin film encapsulation (TFE) layer (620/720) on the display substrate (600/700) and including a first inorganic layer (722), an organic layer (724), and a second inorganic layer (726), the first inorganic layer (722) and the second inorganic layer (726) extending from the active area to the edge area (see at least Fig. 7A, disclosing the first inorganic layer (722) and the second inorganic layer (726) extending from the active area AA to the area 750 and the edge area including a region 752;) and at least one insulating dam (630/730) being on the display substrate (600/700) and formed in the region (752) of the above-discussed edge area (see at least Fig. 7A; ¶ [0060], disclosing at least one insulating dam 730, e.g., at least two or three dams formed in the region 752 of the above-discussed edge area,) wherein the first inorganic layer and the second inorganic layer cover an outer surface of an outermost dam of the at least one insulating dams (see at least Fig. 7A; ¶ [0060], disclosing the first inorganic layer 722 and the second inorganic layer 726 covering an outer surface of an outermost dam 730 of the at least one insulating dams.) 
More importantly, Visweswaran further teaches that whenever organic encapsulation material of the TFE is formed, a dam structure has to be formed in the inactive area to help contain the organic encapsulation material (i.e., to help prevent the organic encapsulation material from leaking out of the border edge during formation of the TFE), especially the dam structure being typically formed near the edge of the TFE to ensure that the TFE properly cover the circuitry (see at least ¶ [0055]) and to ensure proper moisture for the display circuitry in the active area, the active circuits in the circuit region/area 750, and the edge area (see at least ¶ [0060].)
The above modified display apparatus of the patented claims, as discussed above, includes the thin film encapsulation (TFE) layer on the display substrate and the plurality of insulating dams being in the edge area. Visweswaran discloses the thin film encapsulation (TFE)  and formed in the region of the edge area, wherein the first inorganic layer and the second inorganic layer cover an outer surface of an outermost dam of the at least one insulating dams, to help contain the organic encapsulation material (i.e., to help prevent the organic encapsulation material from leaking out of the border edge during formation of the TFE), especially the dam structure being typically formed near the edge of the TFE to ensure that the TFE properly cover the circuitry and to ensure proper moisture for the display circuitry in the active area, the active circuits in the circuit area, and the edge area. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to utilize the thin film encapsulation (TFE) layer including a first inorganic layer, an organic layer, and a second inorganic layer, in view of the aforementioned teaching in the Visweswaran reference, to improve the above modified display apparatus of the patent claim for the predictable result of helping contain the organic encapsulation material (i.e., to help prevent the organic encapsulation material from leaking out of the border edge during formation of the TFE), especially the dam structure being typically formed near the edge of the TFE to ensure that the TFE properly cover the circuitry and to ensure proper moisture for the display circuitry in the active area, the active circuits in the circuit region/area, and the edge area. Accordingly, the above modified display apparatus of the patented claim in view of Kwak and Visweswaran renders this claim obvious.

As per other claims 2-12 and 14-16, see the patented claims 1-11 and the Kwak and Visweswaran references.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626